IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAVID BRYAN LAWSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2823

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Madison County.
Andrew J. Decker, I I I, Judge.

David Bryan Lawson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.